 Case 8:19-cv-01140-JLS-KES Document 12-2 Filed 06/14/19 Page 1 of 3 Page ID #:98



 1 PACIFIC TRIAL ATTORNEYS
   A Professional Corporation
 2 Scott J. Ferrell, Bar No. 202091
   sferrell@pacifictrialattorneys.com
 3 4100 Newport Place, Ste. 800
   Newport Beach, CA 92660
 4 Tel: (949) 706-6464
   Fax: (949) 706-6469
 5
     Attorneys for Plaintiff
 6

 7

 8

 9                              UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11                                   SOUTHERN DIVISION
12

13   ROY RIOS, an individual,                     Case No. 8:19-cv-01140-JLS-KES
14                Plaintiffs,                     PLAINTIFF’S REQUEST FOR
                                                  JUDICIAL NOTICE IN SUPPORT OF
15                v.                              HIS MOTION TO REMAND ACTION
                                                  TO THE SUPERIOR COURT OF
16   HANESBRANDS, INC., a Maryland                CALIFORNIA FOR THE COUNTY
     corporation; and DOES 1-10, inclusive,       OF ORANGE
17
                  Defendants.                     [Concurrently filed with the Notice of
18                                                Motion and Motion; Declaration of Scott J.
19
                                                  Ferrell; Objections to Evidence; and
                                                  [Proposed] Order]
20
                                                  Date: August 30, 2019
21                                                Time: 10:30 a.m.
                                                  Ctrm: 10A
22
                                                  Complaint filed:   April 30, 2019
23                                                Removal Filed:     June 7, 2019
24

25

26

27

28


                                    REQUEST FOR JUDICIAL NOTICE
 Case 8:19-cv-01140-JLS-KES Document 12-2 Filed 06/14/19 Page 2 of 3 Page ID #:99


           Plaintiff Roy Rios (“Plaintiff”) asks the Court to take judicial notice of the
 1
     following documents in support of his Motion to Remand this Action to the Superior
 2
     Court of California for the County of Orange:
 3
           • The Honorable Samantha Jessner’s May 21, 2018 order granting the
 4
              plaintiff’s motion for summary judgment in the action, Thurston v. Midvale
 5
              Corporation, Los Angeles Superior Court case no. BC663214, and awarding
 6
              statutory damages in the amount of $4,000, a true and correct copy of which
 7
              is attached hereto as Exhibit A.
 8
           • The Honorable Bryan F. Foster’s March 21, 2016 Minute Order granting the
 9
              plaintiff’s motion for summary judgment in the action, Davis v. BMI/BNB
10
              Travelware Company dba Colorado Bag’n Baggage, San Bernardino
11
              Superior Court case no. CIVDS1504682, and awarding statutory damages in
12
              the amount of $4,000, a true and correct copy of which is attached hereto as
13
              Exhibit B.
14
           Judicial notice of the foregoing documents is proper because a noticed fact must
15
     be one not subject to reasonable dispute in that it is either (1) generally known within
16
     the territorial jurisdiction of the trial court; or (2) capable of accurate and ready
17
     determination by resort to sources whose accuracy cannot reasonably be questioned.
18
     Fed. R. Evid. 201(b). These documents cannot be subject to reasonable dispute because
19
     they are contained within the files of the courts. (See e.g. Reyn’s Pasta Bella, LLC v.
20
     Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (taking judicial notice of
21
     documents from court records).)
22
     Dated: June 14, 2019                  PACIFIC TRIAL ATTORNEYS
23                                         A Professional Corporation
24

25
                                           By: /s/Scott J. Ferrell
26                                         Scott J. Ferrell
                                           Attorneys for Plaintiff
27

28

                                               -1-
                                   REQUEST FOR JUDICIAL NOTICE
Case 8:19-cv-01140-JLS-KES Document 12-2 Filed 06/14/19 Page 3 of 3 Page ID #:100



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on June 14, 2019, I electronically filed the foregoing
 3   PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF HIS
 4   MOTION TO REMAND ACTION TO THE SUPERIOR COURT OF
 5   CALIFORNIA FOR THE COUNTY OF ORANGE with the Clerk of the Court
 6   using the CM/ECF system which will send notification of such filing via electronic mail
 7   to all counsel of record.
 8
                                                 /s/ Scott J. Ferrell
 9                                               Scott J. Ferrell
10
11

12

13

14
15

16

17

18

19

20

21

22

23
24

25

26

27

28

                                              -1-
                                     CERTIFICATE OF SERVICE
